Citation Nr: 1645938	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  07-20 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of pension overpayment in the amount of $37,162.00.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Redman, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 determination of the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's request for a waiver of recovery of an overpayment of pension benefits in the amount of $37,162.00.  The San Juan, Puerto Rico, RO has jurisdiction of the current appeal.  

In July 2016 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.  At the hearing the Veteran waived initial consideration by the RO of any additional evidence submitted.  Thereafter, he submitted additional evidence.  As such, the Board may proceed with the appeal.  38 C.F.R. § 19.9(d)(3) (2015).


FINDING OF FACT

The overpayment of VA pension benefits in the amount of $37,162.00 was the result of bad faith on the part of the Veteran.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of pension benefits in the amount of $37,162.00 is precluded by reason of bad faith on the part of the Veteran. 
38 U.S.C.A. §§ 5302, 6102 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.660 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to a claim for waiver of recovery of an overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51); therefore, the VCAA is not for application in this matter. 

Legal Analysis

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a). 

If there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair.  38 C.F.R. § 1.965(a).  Six non-exclusive elements are set forth in the regulations that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  The six non-exclusive elements, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the veteran; (5) the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his/her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  Each of the six elements must be addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Veteran seeks a waiver of recovery of the debt of $37,162 due to the overpayment of VA pension benefits.  According to the Veteran's Board hearing testimony, the Veteran feels that he got bad advice and should have originally filed for compensation benefits instead of pension benefits.  He also argues that he was not advised that he could not receive VA benefits and benefits from the Social Security Administration (SSA) simultaneously.  

Initially, the evidence does not reflect, and the appellant has not alleged, that the debt at issue was invalid.  Therefore, the validity of the debt will not be addressed in this decision. 

After review of the evidence, the Board finds that the overpayment in the amount of $37,162.00 was the result of bad faith on the part of the Veteran, which precludes waiver of recovery of the debt.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences and results in a loss to the government.  38 C.F.R. § 1.965(b)(2).  

In this regard, a December 2001 VA letter (which informed the Veteran that he was awarded nonservice-connected disability pension benefits) notified him that he must report all sources of income to VA.  The letter specifically stated that the Veteran is responsible for informing VA right away if he receives SSA income.  Additionally, August 2003 and June 2004 letters to the Veteran (which explain how VA calculated the Veteran's disability pension monthly payment amount), specifically note that the Veteran reported zero SSA income and such amount was factored in to calculate the monthly pension amount the Veteran receives from VA.  The letters specifically indicated that the Veteran must notify VA immediately if he receives income from any source not listed in the letter.  The letters also specifically informed the Veteran that he must report any changes to the income noted in the letters.  Finally, the letter states, "[y]our failure to promptly tell VA about income changes may create an overpayment which will have to be repaid." 

The February 2002, February 2003, and January 2004 VA Forms 21-0517 (Improved Pension Eligibility Verification Report (Veteran with Children)), which were submitted by the Veteran, reflect that he denied receiving SSA benefits for himself, his spouse or any child.  However, the record reflects that the Veteran was in receipt of SSA disability income since March 2001.  Importantly, the Veteran was receiving this SSA disability income at the time of filing the February 2002, February 2003 and January 2004 VA Forms 21-0517, which demonstrates that the appellant denied claiming or receiving SSA benefits while he was in receipt of such benefits.  Moreover, the Veteran failed to inform VA of Social Security income until VA discovered that he was in receipt of such income.  In this regard, in August 2004, VA sent the Veteran a letter informing him that VA had received notification from SSA that he and his dependents were receiving SSA income.  It was explained that this resulted in an overpayment of benefits and would result in termination of his pension benefits.  Thereafter, a January 2005 VA Form 21-0517 reflects that the Veteran reported his own, his spouse's, and their two children's SSA income.    

Because the Veteran knew of the requirement to report all income to VA, including Social Security income, and told VA that he was not in receipt of Social Security benefits when in fact he was receiving such benefits, the Board finds that the creation of the overpayment was the result of bad faith on the part of the Veteran.  Regardless of whether the Veteran feels that he received bad advice and should not have applied for pension benefits, he did so, and he received VA pension benefits and SSA disability income at the same time.  Further, he failed to report the SSA income despite being notified several times that he must report such income.  Therefore, waiver of recovery of overpayment for pension benefits is precluded, and the appeal is denied without consideration as to whether recovery of the overpayment would be against equity and good conscience.

While the decision above is made without regard to consideration whether recovery of the overpayment would be against equity and good conscience, the Board acknowledges that the Veteran has indicated that he filed for bankruptcy, and he submitted some legal documents in this regard.  However, the law does not support finding that the money the Veteran owed VA was discharged through bankruptcy.  See Beaumont v. Dept. of Veterans Affairs, United States of America (In re Beaumont) 586 F.3d 776 (10th Cir. 2009); see also In re Boyd, 223 B.R. 536 (Bankr. E.D. Ark. 1998) (finding that a mandate that readjustment pay be recouped from disability benefits does not constitute a debt to the United States and that VA was entitled to recoup readjustment pay despite that veteran's bankruptcy discharge); In re Keisler, 176 B.R. 605 (Bankr. M.D. Fla. 1994) (finding that VA's monthly deductions from bankruptcy debtor's overpaid disability payments represented recoupment to VA and not dischargeable debt); In re Snodgrass, 244 B.R. 353 (Bankr. W.D. Va. 2000) (finding that VA's right to recoup special separation benefit previously paid to a veteran by deducting it from service-connected disability compensation to which debtor was entitled was not a "claim" against debtor that could be discharged.)  As such, the bankruptcy filing does not affect the instant decision.  


ORDER

Entitlement to a waiver of recovery of the overpayment of VA pension benefits in the amount of $37,162.00 is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


